Citation Nr: 1100192	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether apportionment of the appellant's Dependency and Indemnity 
Compensation (DIC) benefits to the custodian of her daughter was 
correct.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1989 to March 
1992.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) that awarded an apportionment of the appellant's DIC 
benefits to D.L., the custodian of the appellant's daughter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that the apportionment of a portion of her 
DIC benefits to D.L. (on behalf of the appellant's daughter) was 
improper.  

The appellant requested a hearing before a member of the Board.  
However, the notice letter of the time and place to report for 
the hearing was returned to VA as it was sent to the incorrect 
address.  Notice was provided to a house number of 830 rather 
than 820 in Godwin, and to an address in Fayetteville of which 
there is no other record of in the file.  The current VACOLS 
address lists the 820 house number in Godwin, but a 2009 award 
printout shows a completely different address in Fayetteville.  
Thus, clarification of the appellant's address is necessary.

As it appears that proper notice of the time and place to report 
for the requested hearing was not sent to the appellant's proper 
address, this case must be remanded so that the appellant can be 
properly notified and afforded an opportunity to report for a 
hearing.  In-person hearings at ROs (also called "Travel 
Boards") are scheduled by the RO.    

The Board notes that a claim for an apportionment is a 
"contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 
(2010); see also 38 C.F.R. §§ 20.500-20.504 (2010).  Under 
applicable criteria, all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the right 
and time limit for initiating an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished with a 
copy of the SOC.  38 C.F.R. § 19.101.  When a substantive appeal 
is filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the benefit 
that is the subject of the contested claim.  38 C.F.R. § 19.102.  
If a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any other 
contesting party who wishes to do so may present testimony and 
argument.  The appellant will then be allowed an opportunity to 
present testimony and argument in rebuttal.  Cross-examination 
will not be allowed.  38 C.F.R. § 20.713 (2010).  In this appeal, 
VA has not fulfilled its obligations under the procedures 
relating to contested claims.  See VA Adjudication Manual, M21-
1MR, Part III, Subpart vi, Chapter 6.  VA has not provided D.L. 
with a copy of the content of the substantive appeal or of her 
hearing rights.  Such should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the appellant's current address.  
All attempts to do so should be documented in 
the claims file. 

2.  Review the claims files and ensure that 
all contested claims procedures have been 
followed.  Furnish D.L. with a copy of the 
appellant's substantive appeal or the content 
of the substantive appeal, provide D.L. with 
her hearing rights, and afford D.L. the 
opportunity to respond.

3.  Thereafter, if any additional evidence 
has been presented, a supplemental statement 
of the case should be issued.  Both the 
appellant and D.L. should be furnished copies 
of the supplemental statement of the case and 
be given the opportunity to respond thereto.  

4.  After the above has been accomplished, 
schedule the appellant for a Travel Board 
hearing at the Winston-Salem, North Carolina 
RO in accordance with the usual procedures.  
The appellant, D.L. and her representative 
should be notified of the time and place to 
report for the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


